Citation Nr: 0829795	
Decision Date: 09/03/08    Archive Date: 09/10/08

DOCKET NO.  07-26 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an initial disability rating for diabetes 
mellitus, type II, currently evaluated as 20 percent 
disabling.  

REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Emily Tamlyn, Associate Counsel




INTRODUCTION

The veteran served on active military duty from August 1967 
to August 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Atlanta, Georgia.  In that decision, the RO granted service 
connection for diabetes mellitus, type II (20 percent, from 
December 2004).  


FINDING OF FACT

Diabetes mellitus, type II, does not require insulin or 
regulation of the veteran's activities.  


CONCLUSION OF LAW

The criteria for an initial disability rating greater than 
20 percent for the service-connected diabetes mellitus, 
type II, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties To Notify And To Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, & 5126 
(West 2002 & Supp. 2006)).  The VCAA imposes obligations on 
VA in terms of its duty to notify and to assist claimants.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is ordinarily required to notify 
the claimant and his/her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record that is necessary to substantiate the 
claim, that VA will seek to provide, and that the claimant is 
expected to provide.

VCAA notice is not required in every case.  The United States 
Court of Appeals for Veterans Claims (Court) has held, for 
example, that such notice is not required under circumstances 
where a claim for service connection is granted, a rating and 
effective date are assigned, and the claimant files an appeal 
as to the initially assigned rating or the effective date for 
the grant of service connection.  See Dingess v. Nicholson, 
19 Vet. App. at 491 (in which the Court held that, "[i]n 
cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service connection claim has been more 
than substantiated-it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled").  
Rather, under those circumstances, the provisions of 
38 U.S.C.A. §§ 5104 & 7105 and 38 C.F.R. § 3.103 are for 
application.  Id.  

Here, the veteran's increased rating claim essentially falls 
within this fact pattern.  Following receipt of notification 
of the July 2005 grant of service connection for diabetes 
mellitus, type II, the veteran perfected a timely appeal of 
the initially assigned 20% for this disorder.  No 
section 5103(a) notice is required for the veteran's 
increased rating claim.  As such, the additional notification 
provisions for increased rating claims recently set forth by 
the Court are not applicable in the present case.  See 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

As for the provisions of 38 U.S.C.A. §§ 5104 & 7105 and 
38 C.F.R. § 3.103, the record shows that the veteran has been 
provided with various communications [including the notice of 
the July 2005 rating decision and the July 2007 statement of 
the case] that contain notice of VA's rating communication, 
his appellate rights, a summary of relevant evidence, 
citations to applicable law (diagnostic code), and a 
discussion of the reasons for the decision made by the agency 
of original jurisdiction.  In short, the procedural 
requirements of the law have been satisfied.  No further due 
process development is required.  

In the present case, the Board finds that the duty to assist 
provisions of the VCAA have been fulfilled with respect to 
the increased rating issue on appeal.  All relevant treatment 
records adequately identified by the veteran have been 
obtained and associated with his claims folder.  He has been 
accorded a thorough and pertinent VA examination (via a 
private medical contractor).  

There is no suggestion in the current record that additional 
evidence, relevant to the issue on appeal, exists and can be 
procured.  In particular, the veteran has pointed to no other 
pertinent evidence which has not been obtained.  The Board 
concludes, therefore, that no further evidentiary development 
of the veteran's increased rating claim is required.  The 
Board will, therefore, proceed to consider this issue on 
appeal, based on the evidence of record.  See 38 U.S.C.A. 
§§ 5102 and 5103 (West 2002); 38 C.F.R. § 3.159(b) (2007); 
Pelegrini II; Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Analysis

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. §§ 4.1 and 4.2 
(2007).  Initially, by the July 2005 rating action, the RO 
granted service connection for diabetes mellitus, type II 
(20%, effective from December 2004).  This disorder remains 
evaluated as 20 percent disabling.  

As the present appeal arises from an initial rating decision 
which, in essence, established service connection and 
assigned an initial disability rating, the entire period is 
considered for the possibility of staged ratings.  In other 
words, consideration will be given to the possibility of 
separate ratings for separate periods of time based on the 
facts found.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2007).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (2007).  

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10 (2007).  It is 
also necessary to evaluate the disability from the point of 
view of the veteran working or seeking work and to resolve 
any reasonable doubt regarding the extent of the disability 
in the veteran's favor.  38 C.F.R. §§ 4.2, 4.3 (2007).  If 
there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).  

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See, 38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. § 3.102 (2007).  

According to the applicable rating criteria, evidence that 
diabetes mellitus requires insulin and a restricted diet or 
an oral hypoglycemic agent and restricted diet warrants the 
grant of a 20% rating.  The next higher evaluation of 40% 
necessitates evidence of insulin, a restricted diet, and 
regulation of activities.  A 60% rating requires evidence of 
insulin, a restricted diet, and regulation of activities, 
with episodes of ketoacidosis or hypoglycemic reactions 
requiring one or two hospitalizations per year or twice a 
month visits to a diabetic care provider, plus complications 
that would be not compensable if separately evaluated.  The 
highest evaluation allowable, 100%, necessitates evidence of 
the need for more than one daily injection of insulin, 
restricted diet, and regulation of activities (avoidance of 
strenuous occupational and recreational activities) with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
at least three hospitalizations per year or weekly visits to 
a diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately evaluated.  38 C.F.R. § 4.119, 
Diagnostic Code 7913 (2007).  

In the present case, the veteran contends that the 
symptomatology associated with his service-connected diabetes 
mellitus, type II is more severe than that which is reflected 
by the currently assigned 20% rating for this disorder.  In 
his formal appeal, he reports seeking medical treatment, and 
having difficulty walking long distances, and experiencing 
facial numbness.  The veteran's assertions regarding his 
service-connected diabetic pathology involve matters capable 
of lay observation, and are deemed to be competent evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Such 
descriptions must, however, be considered in conjunction with 
the clinical evidence of record and the pertinent rating 
criteria.  

VA outpatient clinic reports dated from July 2005 to May 2007 
reflect treatment for diabetes mellitus, including 
prescription for hypoglycemic agents; there is no showing of 
the need for insulin or the restriction or regulation of his 
activity.  

A VA contract examiner diagnosed the veteran with diabetes 
mellitus, type II in June 2005.  The June 2005 examiner 
mentions that the veteran reported pain after walking 
1000 feet.  No restriction of activities was noted, and no 
insulin was required.  The veteran underwent another VA 
examination in May 2007.  In the May 2007 examination report, 
the VA contract examiner stated that there was no change in 
the veteran's established diagnosis of diabetes mellitus, 
type II.  The examiner did not list insulin as a requirement 
for treating the veteran's condition.  The examiner noted 
that the veteran had "difficulty walking after a few hundred 
yards."  Again, no restriction of activities is listed in 
the examiner's report.  

As  the need for insulin and restriction of activities has 
not been shown, the next higher rating of 40% for this 
service-connected disorder is not warranted.  38 C.F.R. 
§ 4.119, Diagnostic Code 7913 (2007) (which requires the need 
for insulin, a restricted diet, and regulation of activities 
for a 40% evaluation).  

Moreover, the Board does not find that consideration of an 
extraschedular rating under the provisions of 
38 C.F.R. § 3.321(b)(1) is warranted.  That provision 
provides that, in exceptional circumstances, where the 
schedular evaluations are found to be inadequate, the veteran 
may be awarded a rating higher than that encompassed by the 
schedular criteria, as shown by evidence showing that the 
disability at issue causes marked interference with 
employment, or has in the past or continues to require 
frequent periods of hospitalization rendering impractical the 
use of the regular schedular standards.  Id.  Importantly, at 
no time during the current appeal has the veteran's 
service-connected diabetes mellitus, type II required 
hospitalization or resulted in marked interference with 
employment.  

38 C.F.R. § 4.1 specifically sets out that "[g]enerally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  Factors such as 
requiring periodic medical attention are clearly contemplated 
in the Schedule and provided for in the evaluations assigned 
therein.  What the veteran has not shown in this case is that 
his service-connected diabetes mellitus, type II has resulted 
in unusual disability or impairment that rendered the 
criteria and/or degrees of disability contemplated in the 
Schedule impractical or inadequate at any time during the 
current appeal.  Accordingly, the Board concludes that 
consideration of the provisions set forth at 
38 C.F.R. § 3.321(b)(1) is not warranted for the veteran's 
service-connected diabetes mellitus, type II.  



ORDER

An initial disability rating greater than 20 percent for the 
service-connected diabetes mellitus, type II, is denied.  




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


